Citation Nr: 0842514	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  07-08 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for bilateral temporomandibular joint (TMJ) 
disorder from September 7, 2005, to July 6, 2007.

2.  Entitlement to an initial disability rating in excess of 
30 percent for bilateral temporomandibular joint (TMJ) 
disorder since July 6, 2007.

2.  Entitlement to an initial disability rating in excess of 
10 percent for hiatal hernia/gatroesophageal reflux disease 
(GERD).





ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel




INTRODUCTION

The veteran served on active military duty from October 1990 
to March 1992.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from two rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in No. Little Rock, 
Arkansas: 1) a rating decision dated in March 2006, which, 
inter alia, granted service connection for bilateral TMJ 
disorder with a disability rating of 10 percent effective 
September 7, 2005; granted service connection for headaches 
with a disability rating of 10 percent effective September 7, 
2005; and denied service connection for GERD; and 2) a rating 
decision dated in February 2007, which, inter alia, granted 
service connection for GERD with a disability rating of 10 
percent effective September 7, 2005, and increased the 
disability rating for headaches to the maximum 50 percent 
effective September 7, 2005.

Subsequently, in a July 2007 supplemental statement of the 
case (SSOC), the RO increased the disability rating for 
bilateral TMJ disorder to 30 percent effective July 6, 2007. 

Moreover, in a July 2007 rating decision, the RO granted 
service connection for post-traumatic stress disorder (PTSD) 
with a 100 percent disability rating effective September 7, 
2005, and granted a special monthly compensation based on 
housebound criteria, effective September 7, 2005.  


FINDINGS OF FACT

1.  From September 7, 2005, to July 6, 2007, the objective 
evidence of record with regard to bilateral TMJ disorder is 
negative for an inter-incisal range of motion of zero to 10 
millimeters.    

2.  Since July 6, 2007, the objective evidence of record with 
regard to bilateral TMJ disorder is negative for an inter-
incisal range of motion of zero to 10 millimeters.

3.  The objective evidence of record with regard to GERD is 
negative for persistent recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain; or for symptoms of pain, 
vomiting, material weight loss, and hematemesis or melena 
with moderate anemia. 


CONCLUSIONS OF LAW

1.  From September 7, 2005, to July 6, 2007, the criteria are 
met for an initial disability rating of 30 percent, 
but no greater, for bilateral TMJ disorder.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.21, 4.40, 4.45, 4.150, 
Diagnostic Code 9905 (2008).

2.  Since July 6, 2007, the criteria for an initial 
disability rating in excess of 30 percent for bilateral TMJ 
disorder have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 4.1-4.7, 4.21, 4.40, 4.45, 4.150, Diagnostic Code 9905 
(2008).

3.  The criteria for an initial disability rating in excess 
of 10 percent for GERD have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.21, 4.114, Diagnostic Code 
7346 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of a 
VCAA letter from the RO to the veteran dated in October 2005.  
This letter effectively satisfied the notification 
requirements of the VCAA consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by (1) informing the veteran 
about the information and evidence not of record that was 
necessary to substantiate her claims, (2) informing the 
veteran about the information and evidence the VA would seek 
to provide, and (3) informing the veteran about the 
information and evidence she was expected to provide.  
See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Thus, the Board finds that the RO has provided all 
notice required by the VCAA as to the three elements of 
notice.  38 U.S.C.A. § 5103(a).  See Pelegrini II, 
Quartuccio, supra.

The Board notes that for claims pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the fourth element requirement that VA request that 
a claimant submit any evidence in his or her possession that 
might pertain to the claim.  See 73 Fed. Reg. 23,353 (Apr. 
30, 2008).  Consequently, the presence and/or absence of 
notice of this element in this case is of no consequence 
because it is no longer required by law.

Moreover, the RO sent the veteran VCAA notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded in 
August 2006.  Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
However, the Board acknowledges the RO did not provide this 
VCAA notice until after the initial rating decision on 
appeal; thus, there is a timing error as to the additional 
VCAA notice.  In that regard, in Pelegrini II, the U.S. Court 
of Appeals for Veterans Claims (Court) held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, additional VCAA notice pursuant to Dingess, 
supra, was provided after issuance of the initial AOJ 
decision in March 2006.  However, both the United States 
Court of Appeals for the Federal Circuit (Federal Circuit 
Court) and the Court have since further clarified that the VA 
can provide additional necessary notice subsequent to the 
initial AOJ adjudication, with a subsequent readjudication of 
the claim, so that the essential fairness of the 
adjudication, as a whole, is unaffected because the appellant 
is still provided a meaningful opportunity to participate 
effectively in the adjudication of the claim.  See Mayfield 
v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV) (holding that a statement of the case (SOC) or SSOC can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

In this case, after initially providing VCAA notice in 
October 2005, followed by subsequent notice required under 
Dingess, supra, in August 2006, the RO readjudicated the 
claims in an SOC dated in January 2007 and two SSOCs dated in 
July 2007.  Thus, the timing defect in the notice has been 
rectified.

With respect to the duty to assist, the RO has secured the 
veteran's service treatment records (STRs) and all relevant 
VA treatment records.  The veteran and her family and friends 
also have submitted statements in support of her claims.  
Moreover, the veteran was provided with VA examinations dated 
in February 2006, January 2007, and July 2007 in connection 
with her claims.  Therefore, the Board is satisfied that all 
relevant evidence identified by the veteran has been 
obtained, and that the duty to assist has been met.  
38 U.S.C.A. § 5103A.

Analysis - Bilateral TMJ Disorder

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.    

The basis of disability evaluations is the ability of the 
body as a whole, of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as 
to the degree of disability, such doubt will be resolved in 
the veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but findings 
sufficiently characteristic to identify the disease and the 
resulting disability, and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

Consistent with the facts found, if there is disagreement 
with the initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time, i.e., the rating may be "staged".  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. 
Brown, 6 Vet. App. 35 (1993) (a claim for an original or an 
increased rating remains in controversy when less than the 
maximum available benefit is awarded).

The Board now turns to the veteran's disability rating for 
bilateral TMJ disorder, which was incurred in service.  
Review of the STRs reflects the veteran was diagnosed with, 
and treated for, symptomatology of bilateral TMJ disorder 
during service.  

In this case, from September 7, 2005, to July 6, 2007, the 
veteran's service-connected bilateral TMJ disorder was rated 
as 10 percent disabling under Diagnostic Code 9905 (limited 
motion of temporomandibular articulation), 
38 C.F.R. § 4.150.  Since July 6, 2007, the disability rating 
was increased to 30 percent under the same diagnostic code.  
Id.  The veteran appealed the RO's continuation of the 10 
percent disability rating in its March 2006 rating decision.  

Under Diagnostic Code 9905, a 10 percent rating requires 
limitation of the range of lateral excursion from zero to 4 
millimeters or of limitation of the range of inter-incisal 
motion from 31 to 40 millimeters.  A 20 percent rating is 
warranted for limitation of the range of inter-incisal motion 
from 21 to 30 millimeters.  A 30 percent rating is warranted 
for limitation of the range of inter-incisal motion from 11 
to 20 millimeters.  A maximum 40 percent rating is warranted 
for limitation of the range of inter-incisal motion from zero 
to 10 millimeters.  38 C.F.R. § 4.150.

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  

A review of the evidence of record prior to July 6, 2007 
reveals that the veteran was treated for popping of both TMJs 
in November 1990 while in service, at which time the records 
indicate that the veteran had a maximum opening of 50 
millimeters without deviation, that left and right lateral 
movements were within normal limits, that there was no TMJ 
soreness, and that there were mid- and late-opening joint 
sounds in both TMJs.  See STRs dated in November 1990.  A 
February 2006 VA examination report indicates a right lateral 
excusion of the mandible of two millimeters, a left lateral 
excursion of the mandible of three millimeters, and a 
vertical excursion of 16.5 millimeters with onset of pain.  
The February 2006 VA examiner further noted that the mandible 
parted and clicked approximately 23 millimeters with severe 
pain to the TMJs, that the right TMJ had pain upon opening 
and was displaced to the veteran's right side, and that there 
was bilateral internal pterygoid muscle pain upon palpation 
to the inside of the mouth.  

Thus, the Board finds that with consideration of a vertical 
excursion of 16.5 millimeters and any functional loss 
present, the evidence of record is consistent with a higher 
30 percent rating for the period of September 7, 2005, to 
July 6, 2007.  38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59; DeLuca, 8 
Vet. App. at 206.  With regard to the period of September 7, 
2005, to July 6, 2007, the Board is granting the veteran's 
claim.  

However, while a 30 percent evaluation is warranted for the 
period of September 7, 2005, to July 6, 2007, a rating in 
excess of that amount is not justified.  38 C.F.R. § 4.7.  In 
this regard, there is no evidence from this period of an 
inter-incisal range of motion of zero to 10 millimeters.  
Moreover, the February 2006 VA examiner noted that there was 
no speech interference, no displacement of the mandible or 
occlusion, no paralysis, or loss of sensation.  Accordingly, 
resolving doubt in the veteran's favor, the Board finds that 
for the period of September 7, 2005, to July 6, 2007, the 
evidence supports a 30 percent initial disability rating, but 
no higher, for bilateral TMJ disorder.  38 C.F.R. § 4.3.  

A review of the evidence since July 7, 2007, reveals that the 
veteran complains of being unable to eat anything that 
requires chewing with force (such as meat and raw 
vegetables); being required to dislocate her jaw prior to 
brushing her teeth, eating, and speaking; and experiencing 
pain in her neck, right ear, and in the TMJ areas 
bilaterally.  See notice of disagreement (NOD) attached to VA 
Form 9 dated in March 2007 and VA examination report dated in 
July 2007.  However, during VA treatment in May 2007, the 
veteran indicated that she does not take pain medication for 
the pain in her jaw.  During a VA examination in July 2007, 
the veteran's right lateral excursion of the mandible was 
found to be two millimeters or less, her left lateral 
excursion of the mandible was found to be 4 millimeters with 
popping and clicking, and her vertical excursion of mandible 
was 13 millimeters with popping and clicking with each jaw 
opening.  The July 2007 VA examiner also indicated the 
presence of speech interference due to a limited jaw opening 
and mastication interference due to pain in the TMJs and to a 
limited vertical opening and irregular jaw movements.  There 
was also clicking and popping with each vertical opening of 
the mouth, severe right-sided internal pterygoid muscle pain 
upon palpation, moderate to severe left-sided pterygoid muslc 
pain upon palpation, and severe crepitation of the right TMJ 
with moderate pain in the left TMJ.  However, there was no 
displacement of the mandible and/or occlusion, no muscle 
injury, no loss of bone, and no loss of sensation.  In 
essence, any functional loss present is adequately 
represented in the 30 percent rating currently assigned.  
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206.     

Thus, the Board finds that for the period since July 6, 2007, 
an evaluation beyond 30 percent for the veteran's bilateral 
TMJ disorder is not warranted.  38 C.F.R. 
§ 4.7.  Under Diagnostic Code 9905, the evidence of record 
does not reflect an inter-incisal range of zero to 10 
millimeters, so the veteran may not receive a 40 percent 
rating. 

The Board notes that other diagnostic codes for dental and 
oral conditions that provide a rating greater than 30 percent 
are not more appropriate because the facts of this case do 
not support their application.  See, e.g., 38 C.F.R. § 4.150, 
Diagnostic Code 9900 (chronic osteomyelitis or 
osteoradionecrosis of maxilla or mandible), Diagnostic Code 
9901 (complete loss of mandible, between angles), Diagnostic 
Code 9902 (loss of approximately one-half of mandible), 
Diagnostic Code 9903 (nonunion of mandible), Diagnostic Code 
9904 (malunion of mandible), Diagnostic Code 9906 (loss of 
whole or part of ramus), Diagnostic Code 9907 (loss of less 
than one-half the substance of ramus, not involving loss of 
continuity), Diagnostic Code 9908 (loss of condyloid process, 
one or both sides), Diagnostic Code 9909 (loss of coronoid 
process), Diagnostic Code 9911 (loss of half or more hard 
palate), Diagnostic Code 9912 (loss of less than half of hard 
palate), Diagnostic Code 9913 (loss of teeth, due to loss of 
substance of body of maxilla or mandible without loss of 
continuity), Diagnostic Code 9914 (loss of more than half of 
maxilla), Diagnostic Code 9915 (loss of half or less of 
maxilla), and Diagnostic Code 9916 (malunion or nonunion of 
maxilla).  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice 
of diagnostic code should be upheld if it is supported by 
explanation and evidence).  

The Board adds that the 30 percent rating it has assigned for 
the veteran's bilateral TMJ disorder for the period of 
September 7, 2005, to July 6, 2007, is effective within the 
time period previously established by the RO.  Since there 
have been no occasions within the effective dates mentioned 
when the veteran's disability has been more severe than 30, 
there is no basis to further "stage" the ratings for the 
disability on appeal.  Fenderson, 12 Vet. App. at 125-26.

Accordingly, the Board finds that the preponderance of the 
evidence is against a disability rating in excess of 30 
percent for bilateral TMJ disorder for the period since July 
6, 2007.  38 C.F.R. § 4.3.   

Analysis - GERD

The Board now turns to the veteran's claim for an initial 
disability rating in excess of 10 percent for GERD.  A review 
of the veteran's STRs reflects she was seen on several 
different occasions for epigastric discomfort and heartburn 
while in service. 

The RO initially granted service connection for the veteran's 
GERD and assigned it an evaluation of 10 percent effective 
September 7, 2005, under Diagnostic Code 7346 (hiatal 
hernia).  See RO rating decision dated in February 2007.  
However, the veteran asserts that the symptoms she 
experiences meet the criteria for a disability rating higher 
than 10 percent.  See NOD attached to VA Form 9 dated in 
March 2007.  

Under Diagnostic Code 7346, hiatal hernia, a 10 percent 
disability rating is warranted when there are two or more of 
the symptoms for the 30 percent evaluation of less severity.  
A 30 percent disability rating is in order when there is 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.  A maximum 60 percent disability rating is in order 
when there are symptoms of pain, vomiting, material weight 
loss and hematemesis or melena with moderate anemia; or other 
symptom combinations productive of severe impairment of 
health.  See 38 C.F.R. § 4.114.

Upon analysis of the evidence of record, the Board notes the 
veteran complained of trouble swallowing, pain, vomiting, and 
heartburn that interferes with sleep; however, during a 
recent VA treatment session in May 2007, there were no 
complaints of symptoms of GERD by the veteran.  The VA 
treatment records also show no treatment for GERD through the 
years.  Moreover, during a recent VA examination report dated 
in February 2006, the veteran indicated that any 
symptomatology she experiences is resolved with over-the-
counter medication over a two-hour period of time.  Although 
the veteran reported during the February 2006 VA examination 
occasional dysphagia, she denied vomiting, melena, 
hematemesis, weight loss, loss of appetite, or bright red 
blood per rectum.  An test of the upper gastrointestinal (GI) 
series done at that time also showed a small hiatal hernia 
without reflux, and the stomach and duodenum were normal.  

Thus, based on the VA treatment records and the February 2006 
VA examination, a rating in excess of 10 percent is not in 
order.  In this respect, other diagnostic codes for hernia 
disabilities that provide a rating greater than 10 percent 
are not more appropriate because the facts of the case do not 
support their application.  See 38 C.F.R. § 4.114, Diagnostic 
Codes 7338 (inguinal hernia), 7339 (postoperative ventral 
hernia), and 7340 (femoral hernia).  See Butts v. Brown, 5 
Vet. App. 532 (1993) (choice of diagnostic code should be 
upheld if it is supported by explanation and evidence).  

Accordingly, due to the lack of medical evidence showing 
persistently recurrent or severe symptoms for the veteran's 
GERD, the Board finds the preponderance of the evidence is 
against a disability rating in excess of 10 percent for GERD.  
38 C.F.R. § 4.3.  In reaching this determination, the Board 
has considered whether, under Fenderson, supra, a higher 
rating might be warranted for any period of time during the 
pendency of this appeal.  Fenderson, 12 Vet. App. 119.  But 
there is no evidence that the veteran's GERD has been 
persistently more severe than the extent of disability 
contemplated under the assigned rating at any time during the 
period of this initial evaluation. 

Finally, there is no evidence of exceptional or unusual 
circumstances to warrant referring the case for extra-
schedular consideration.  38 C.F.R. § 3.321(b)(1).  The Board 
finds no evidence that the disabilities markedly interfere 
with the veteran's ability to work.  Furthermore, there is no 
evidence of exceptional or unusual circumstances, such as 
frequent hospitalizations, to suggest that the veteran is not 
adequately compensated for her disabilities by the regular 
Rating Schedule.  VAOPGCPREC 6-96.  See 38 C.F.R. § 4.1 
(disability ratings are based on the average impairment of 
earning capacity).


ORDER

For the period of September 7, 2005, to July 6, 2007, an 
initial disability rating of 30 percent for bilateral TMJ 
disorder is granted, subject to the laws and regulations 
governing the award of monetary benefits.

For the period since July 6, 2007, an initial disability 
rating in excess of 30 percent for bilateral TMJ disorder is 
denied. 

An initial disability rating in excess of 10 percent for GERD 
is denied.



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


